Dissenting Opinion by
Judge Doyle:
Respectfully, I must dissent. Although I find no fault with the analysis of the majority, I do not believe that concludes the matter. Section 1535(a) of the Vehicle Code, 75 Pa. §1535(a), only requires that points be assessed; that Section does not mandate, nor even discuss, mandatory suspension of an operators license for point accumulations.
The appeal below was taken from an action of the Department under Section 1538(b) of the Vehicle Code, and not, as in Sheets and Pompeo, from an action under Section 1539 of the Code, which calls for a mandatory suspension when there is an 11 point accumulation. Section 1538(b) pertinently states:
(1) When any persons record has been reduced below six points and for the second time shows *587as many as six points, the department shall require the person to attend a departmental hearing. The hearing examiner may recommend one or more of the following:
(i) That the person be required to attend a driver improvement school.
(ii) That the person undergo an examination as provided for in Section 1508 (relating to examination of applicant for drivers license).
(iii) That the persons drivers license be suspended for a period not exceeding 15 days.
(2) The department may effect or modify the recommendation of the hearing examiner but may not impose any sanction not recommended by the hearing examiner. (Emphasis added.)
The crucial distinction between an appeal from a Section 1539 suspension and a suspension under Section 1538(b) is that the latter, unlike the former, does not impose mandatory action upon the Department. Therefore, while I agree with the majority that points must be assessed, I disagree entirely as to what result should be reached once that determination has been made. Although no opinion was issued below, the court made the following comment from the bench:
If there is no appeal pending in this court from that speeding—either one of the speeding convictions, I will dismiss your appeal and your suspension for 15 days which will go into effect, because on the basis of the record there is no basis for the appeal.
This was not a totally accurate statement of all of the issues before the trial judge. What is quite clear, however, is that the Appellee, who appeared without counsel at the hearing, did bring up the issue of his appeal from his first conviction; it is also quite clear that discretionary action by the Department under Section 1538(b) *588does form the basis for an appeal on the grounds of abuse of discretion. See Plant v. Commonwealth, 62 Pa. Commonwealth Ct. 75, 434 A.2d 1334 (1981). I do not believe therefore that all the issues were ever properly addressed below, and thus we are unable to perform our proper review here. I would vacate the order of the trial court and remand the case for proceedings on the merits.